DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on July 20, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-8 are pending and under consideration in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2003/0083201; of record).
Applicant claims an agrochemical emulsifiable concentrate composition comprising an agrochemically active ingredient, a nonpolar solvent, a polar solvent having a LogPow value of 1.6 or less, and only one nonionic surfactant, wherein the nonionic surfactant has a polyoxyethylene group,
	wherein the total amount of the agrochemically active ingredient and the nonpolar solvent ranges from 1.0 to 1.6 parts by weight with respect to 1 part by weight of a total amount of the polar solvent having a LogPow value of 1.6 or less and the nonionic surfactant, and
	wherein the composition does not contain an anionic surfactant.

Kobayashi discloses a novel pesticidal emulsifiable concentrate composition that contains a phenoxypropionate herbicide (e.g., quizalofop-p-ethyl), a polar solvent (e.g., N-methyl-2-pyrrolidone), non-polar solvent (e.g., aromatic or aliphatic hydrocarbon) and a surfactant (e.g., polyoxyethylene castor oil ether, polyoxyethylene styryl phenyl ether), and that is improved in low-temperature stability and emulsion stability.
Regarding claims 1, 3, 4, 7, and 8, Kobayashi discloses in Example 1 a pesticidal emulsifiable concentrate composition was prepared by adding 30 parts of N-methyl-2-pyrrolidone (polar solvent, claim 3), 45 parts of Solvesso 200 (trade name, prepared by Exxon Mobile Corporation) (a nonpolar solvent, claims 7 and 8, solvent naphtha), 5 parts of a mixture (Solupol 3005XL (trade name), prepared by Toho Chemical Industry Co., Ltd.) of polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate and 5 parts of a mixture (Solupol 3005XH (trade name), prepared by Toho Chemical Industry Co., Ltd.) of polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate (nonionic surfactant having a polyoxyethylene group) to 20 parts of quizalofop-p-ethyl (agrochemically active ingredient), and mixing the resulting mixture. 
Regarding the limitation, “wherein the composition does not contain an anionic surfactant”, although the surfactants exemplified in Example 1, Solupol 3005XL and Solupol 3005XH, contain anionic surfactants, the Kobayashi as a whole does not require the inclusion of an anionic surfactant. As evidenced by Kobayashi’s claim 7, for example, Kobayashi encompasses compositions having a single surfactant, polyoxyethylene castor oil ether or polyoxyethylene styryl phenyl ether. 
Further, regarding the limitation, the composition comprises only one nonionic surfactant, although Kobayashi’s Example 1 exemplifies a composition comprising two nonionic surfactants, Kobayashi encompasses compositions having a single surfactant (para.0022). As evidenced by Kobayashi’s claim 7, for example, Kobayashi encompasses compositions having a single nonionic surfactant, polyoxyethylene castor oil ether or polyoxyethylene styryl phenyl ether.
Regarding wherein the total agrochemically active ingredient and the nonpolar solvent ranges from 1.0 to 1.6 parts by weight to 1 part by weight of a total amount of the polar solvent having a LogPow value of 1.6 or less and the nonionic surfactant having a polyoxyethylene group, Example 1 discloses: 40 parts Solvesso 200 (nonpolar solvent) + 20 parts quizalofop-p-ethyl (agrochemical active)/30 parts N-methyl-2-pyrrolidone + 5 parts polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate + 5 parts polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate. As noted above, Kobayashi encompasses composition having a single nonionic surfactant (i.e. either polyoxyethylene castor oil ether or polyoxyethylene styryl phenyl ether). Thus in the case that a single nonionic surfactant (polyoxyethylene castor oil ether or polyoxyethylene styryl phenyl ether) is used in an amount of 10 parts in place of the “5 parts polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate + 5 parts polyoxyethylene styryl phenyl ether with dodecyl benzene sulfonate,” this is a weight ratio of active ingredient and nonpolar solvent to polar solvent and nonionic surfactant would be 60:40 or 1.5:1.  
Regarding claim 1, wherein the polar solvent has a LogPow value of 1.6 or less, N-methyl-2-pyrrolidone has a logKow of -0.38, as evidenced by PubChem, 1-Methyl-2-pyrrolidinone (page 8, 3.2.11 LogP).
Regarding claim 4, wherein the nonpolar solvent has a LogPow value is larger than 1.6, Solvent Naphtha has a logKow of 3.90, as evidenced by PubChem, Hexane, a synonym for Solvent Naphtha  (page 8, 3.2.11 LogP).
Regarding claim 6, Kobayashi discloses that among the suitable non-ionic surfactants for use in the composition includes polyoxyethylene tristyryl phenyl ether (para.0024).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2003/0083201; of record) as applied to claims 1, 3, 4, and 6-8 set forth above, further in view of Vogt et al. (Vogt) (US 6,071,857; of record).
Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the nonionic surfactant having a polyoxyethylene group has an HLB ranging from 9 to 14.

The teachings of Kobayashi as they apply to claims 1, 3, 4, and 6-8 are set forth above and incorporated herein.

Kobayashi does not appear to explicitly disclose wherein the nonionic surfactant having a polyoxyethylene group has an HLB ranging from 9 to 14. Vogt is relied upon for this disclosure. The teachings of Vogt are set forth herein below.
Vogt discloses liquid pesticidal compositions. Vogt exemplifies the use of  Soprophor® BSU (col.6, ln.5), which is an ethoxylated tristyrylphenol (nonionic surfactant) with an HLB of 12.5.

As discussed above, Kobayashi discloses the inclusion of a nonionic surfactant in their pesticidal composition. In light of Vogt’s disclosure that Soprophor BSU is a nonionic surfactant known to be used in pesticidal formulations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Kobayashi and Vogt and try using Vogt’s Soprophor BSU as the nonionic surfactant component in Kobayashi’s pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Soprophor BSU is disclosed as nonionic surfactant that is known in the art to be used in pesticidal formulations.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
	

Claims 1-4 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (Kai) (US 2018/0014543; of record) and Kobayashi (US 2003/0083201; of record).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the agrochemically active ingredient is acynonapyr.

	Kai discloses an agrochemical composition comprising acynonapyr (abstract). The composition may be in the form of an emulsifiable concentrate (para.0185). 
Kai discloses examples of a nonionic surfactant includes polyoxyethylene aryl ethers such as polyoxyethylene alkylphenyl ethers (para.0152). 
Kai discloses the inclusion of an organic solvent include: lower alcohols such as an ethanol; glycol-based solvents such as a dipropylene glycol, a polypropylene glycol; polar solvents such as a dimethylformamide, a dimethyl sulfoxide, and a N-methylpyrrolidone (para.0165).
Kai does not appear to require the inclusion of an anionic surfactant.

	Kai does not appear to explicitly disclose wherein the total amount of the agrochemically active ingredient and the nonpolar solvent ranges from 1.0 to 1.6 parts by weight with respect to 1 part by weight of a total amount of the polar solvent having a LogPow value of 1.6 or less and the nonionic surfactant. Kobayashi is relied upon for this disclosure. 
The teachings of Kobayashi are set forth above and incorporated herein.

	As discussed above, Kai discloses that their pesticidal composition may be in the form of an emulsifiable concentrate. In light of Kobayashi’s disclosure of a combination of formulation auxiliaries that result in improved low-temperature stability and emulsion stability of pesticidal emulsifiable concentrates, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Kai and Kobayashi and use the combination of nonionic surfactant, polar solvent, and nonpolar solvents as discussed in Kobayashi in Kai’s composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improved low-temperature stability and emulsion stability for Kai’s pesticidal composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Kai discloses that the Kobayashi’s components are suitable for use in their compositions.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.


Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
	(1) Applicant argues that the present inventors discovered that compositions comprising an anionic surfactant exhibit a poor emulsified state after standing for 24 hours (Specification, Table 4), and Kobayashi fails to teach or suggest this effect.

	With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above, an anionic surfactant is not a required component in Kobayashi’s composition, and Kobayashi also encompasses compositions that do not include anionic surfactants. Furthermore, note MPEP 2145(II): “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).”
Furthermore, with regards to the data shown in the Specification’s Table 4, the data is not necessarily conclusive that the inclusion of an anionic surfactant is what caused the poor emulsified state after standing for 24 hours. In the 4 examples that incorporate an anionic surfactant (Comparative Examples 2-5), multiple variables are being changed in each, i.e. inclusion of anionic surfactant, the ratio of (A+B)/(C+D), the absence of a polar solvent. Thus, it cannot necessarily be concluded that it is specifically the inclusion of an anionic surfactant that caused the poor emulsified state after standing for 24 hours.

Conclusion
Claims 1-8 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616